DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-2, 4-7, 10-13, 25-30 and 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Moisio et al. (Int. Pub. No. WO 2018/019394) teaches  the information communicated between the network and the mobile device relates to, for example, radio resource control information communicated by the network, and information relating to radio measurements measured by the mobile device. The radio measurements may include measurements of a cellular air interface and may include, for example, radio path loss between the mobile device 10 and the nearest base stations. The radio measurements may relate to the signal quality. Such measurements relating to signal quality may any one of reference signal received quality (RSRP), reference signal received power (RSRP), received signal strength indicator (RSSI), received signal code power (RSCP), and EcNo (the received energy per chip / power density in the band, equivalent to RSCP/RSSI). The radio measurements may also include bit error rate (BER) and packet error rate (PER))of the serving cell and of the nearest cells. Information may also include data indicating the location, such as geo-location coordinates (e.g. GPS coordinates), of the mobile device. This information is See page 8, line 35 – page 9, lines 1-13).
The prior art of Vikberg et al. (U.S. PGPub 2014/0155058) teaches  the network node also includes a controller operatively connected to the transceiver and operative to monitor the activity of users in the cell to detect deficient capacity and to monitor the link quality of users in the cell to detect deficient coverage. The controller is further operative to determine a geographic position of at least one user experiencing deficient capacity or coverage (See [0009]).
Claims 1-2, 4-7 and 10-12 appear to be novel and inventive because prior art fails to show or teach receiving network radio coverage information from a network element, the network radio coverage information comprising: a maximum altitude above which the wireless device should not include in the determined path of travel and one or more geographic locations where a radio link quality is below a threshold quality, which network radio coverage report is determined by the network element using the reported radio coverage information and one more other radio coverage reports received by the network element, in combination with the other limitations of the independent claim.
Claim 13 appears to be novel and inventive for reasons similar to claim 1 above.	Claims 25-30 and 33-34 appear to be novel and inventive because prior art fails to show or teach determining network radio coverage information using the received first radio coverage report and one more other received radio coverage reports, wherein the determined network radio coverage information comprises: a maximum altitude above which the wireless device should not include in a path of travel and one or more 
Claim 35 appears to be novel and inventive for reasons similar to claim 25 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/12/2022